Case: 10-41322     Document: 00511637314         Page: 1     Date Filed: 10/19/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 19, 2011
                                     No. 10-41322
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MARCO ANTONIO BARRON-SANCHEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:10-CR-762-1


Before BENAVIDES, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Marco Antonio Barron-Sanchez appeals his guilty plea conviction for
possession with intent to distribute more than five kilograms of cocaine.
Barron-Sanchez argues that his plea was not voluntary and knowing because the
district court failed to advise him of the availability and elements of a duress
defense. Citing United States v. Adams, 566 F.2d 962, 968 (5th Cir. 1978),
Barron-Sanchez contends that such action was required of the district court
because he indicated at his rearraignment and sentencing hearings that he

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-41322      Document: 00511637314      Page: 2    Date Filed: 10/19/2011

                                    No. 10-41322

transported the cocaine at issue against his will due to fear of harm to himself
and his family. According to Barron-Sanchez, the district court’s failure to
directly admonish him regarding the defense of duress implicated the district
court’s duties under Federal Rule of Criminal Procedure 11 to ensure that he
understood the nature of the charge and that an adequate factual basis existed
for his guilty plea.
      Because Barron-Sanchez did not object on this ground in the district court,
his argument is subject to review under the plain error standard. See United
States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009). To satisfy the
plain error standard, the appellant must show a forfeited error that is clear or
obvious and that affects his substantial rights. Puckett v. United States, 556
U.S. 129, 129 S. Ct. 1423, 1429 (2009). If the appellant makes such a showing,
this court has the discretion to correct the error but only if it seriously affects the
fairness, integrity, or public reputation of judicial proceedings. Id.
      A guilty plea involves the waiver of several constitutional rights and
accordingly must be made knowingly and voluntarily. Boykin v. Alabama, 395
U.S. 238, 242-44 (1969). “Rule 11 ensures that a guilty plea is knowing and
voluntary by requiring the district court to follow certain procedures before
accepting such a plea.” United States v. Reyes, 300 F.3d 555, 558 (5th Cir. 2002).
The district court informed Barron-Sanchez of the elements of his charged
offense, explicitly questioned defense counsel about the possibility of a duress
defense, was told by defense counsel that counsel had explained the defense of
duress to Barron-Sanchez, and ensured that Barron-Sanchez desired to plead
guilty despite the possibility of asserting a duress defense.
      As previously recognized by this court, Rule 11 contains no provision
requiring the district court to advise a defendant of possible defenses, a point
conceded by Barron-Sanchez. See FED. R. CRIM. P. 11; U.S. ex rel. Salisbury v.
Blackburn, 792 F.2d 498, 500 (5th Cir. 1986). “An error is considered plain, or
obvious, only if the error is clear under existing law.” United States v. Salinas,

                                          2
   Case: 10-41322   Document: 00511637314      Page: 3   Date Filed: 10/19/2011

                                  No. 10-41322

480 F.3d 750, 756 (5th Cir. 2007). Barron-Sanchez has not shown that this court
has decided the relevant question conclusively in a manner favorable to his
argument and thus has failed to satisfy his burden under plain error review of
demonstrating clear or obvious error. See id.; United States v. Abreo, 30 F.3d 29,
31 n.1 (5th Cir. 1994); Salisbury, 792 F.2d at 500-01; Adams, 566 F.2d at 968.
      AFFIRMED.




                                        3